DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed January 27, 2021.

Status of Claims
1.	Claims 1, 3, 4, 12-15 and 19-23, 25, 26, and 28 are pending and currently under consideration for patentability.  Claims 24, 27, 29 and 30 are cancelled as of the January 27, 2021 amendment.

Examiner’s Note
2.	Applicant has properly amended claim 28 to overcome the objection presented in the most recent Office action.
	Applicant has canceled claims 24 and 27, while also changing the dependency of claims 25 and 28; accordingly, the 35 U.S.C. 112(a) rejections presented in the most recent Office action no longer applicable, and have been removed.

Response to Arguments
3.	Applicant’s arguments filed January 27, 2021 with respect to claim(s) 1, 3, 4, 12-15 and 19-23, 25, 26, and 28 have been considered but are moot because the new ground of rejection relies upon a new combination of references, where DiSalvo remains as the primary reference for teaching a majority of the claimed invention, Streipling remains as a secondary reference for teaching and providing motivation to one having ordinary skill in the art to reach the invention recited in the present claims, Armstrong-Ostle remains as a secondary reference for teaching and providing motivation to one having ordinary skill in the art to reach the invention recited in the present claims, and Quinn et al. (US 8,481,635) is introduced as an additional secondary reference for teaching and providing motivation to one having ordinary skill in the art to utilize a hot melt adhesive which comprises a first and second homogeneous linear ethylene/C3-C20 3-C20 alpha-olefin interpolymer;” examiner introduces Quinn to cure these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

4.	Claims 1, 3, 4, 12-15, 19-23, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over DiSalvo (US PGPUB 2004/0266302) in view of Streipling (US PGPUB 2010/0047198) in view of Armstrong-Ostle et al. (US PGPUB 2012/0316530) in view of Quinn et al. (US 8,481,635).

5.	With regard to claims 1 and 15, DiSalvo discloses an absorbent article (abstract) comprising a topsheet (cover; [0023-0026]), a backsheet ([0031-0034]), an absorbent core ([0013-0022]) disposed between the topsheet and the backsheet, an acquisition laver (transfer layer; [0027-0030]) disposed between the topsheet and the absorbent core, and a hot melt adhesive ([0035]; [0039]), wherein a portion of the hot melt adhesive is disposed on the absorbent core ([0036]), wherein the hot melt adhesive comprises a malodor reduction composition ([0012]; [0042]; [0045-0046]).
DiSalvo is silent in regard to the malodor reduction composition comprising at least three perfume materials selected from the group consisting of methyl palmitate, famesol, vetivert acetate, undecylenic aldehyde, terpinyl acetate, methyl iso-eugenol, phenyl acetaldehyde dimethyl acetal, and patchone, and wherein the perfume mixture comprises from about 5% to about 30% of the terpinyl acetate and the methyl iso- eugenol.
However, Streipling discloses a malodor reduction composition (i.e., perfume/fragrance compositions; abstract), wherein the malodor reduction composition comprises a perfume mixture ([0012]; [0039]), wherein the perfume mixture comprises at least three perfume materials selected from the group consisting of methyl palmitate ([0095-0096]; [0098]), farnesol ([0042]), vetivert acetate, undecylenic aldehyde (undecenal; [0044]), terpinyl acetate ([0042]), methyl iso-eugenol (i.e., isoeugenol methyl ether; [0042]), phenyl acetaldehyde dimethyl acetal ([0042]), and patchone (i.e. patchouli oil; 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the malodor reduction composition disclosed by DiSalvo to further include a perfume mixture, similar to that disclosed by Streipling, in order to provide further assistance in malodor reduction of the absorbent article by providing the article with an excellent and long-lasting scent, as suggested by Streipling in paragraph [0005].
	Additionally, while DiSalvo discloses that a portion of the hot melt adhesive is disposed on the absorbent core for attaching layers ([0036]), that the encapsulated essential oils may be dispersed throughout the absorbent material in the absorbent core ([0056]), and that the absorbent core may be coated with a fluid permeable or impermeable material in a discrete pattern ([0043]), DiSalvo and Streipling fail to explicitly disclose that a portion of the hot melt adhesive is disposed within the absorbent core.
	However, Armstrong-Ostle discloses an absorbent core for disposable absorbent articles (abstract; Fig. 1; [0008]), wherein hot melt adhesive ([0073]; [0075]) is provided within an absorbent core (7) of the absorbent article ([0070]; [0072]).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent core disclosed by DiSalvo in view of Streipling to include hot melt adhesive, similar to that disclosed by Armstrong-Ostle, in order to immobilize the absorbent material of the absorbent core in both wet and dry states, as suggested by Armstrong-Ostle in paragraph [0070].
	Finally, while DiSalvo discloses that the hot melt adhesive includes no mention of a tackifier ([0035-0043]), and can be based on olefin polymers and copolymers wherein the olefin polymer is a terpolymer of ethylene and a co-monomers, such as vinyl acetate, acrylic acid, methacrylic acid, ethyl acrylate, methyl acrylate, n-butyl acrylate vinyl silane or maleic anhydride ([0039]), DiSalvo, Streipling 3-C20 alpha-olefin interpolymer.
	However, Quinn discloses a disposable article hot melt adhesive (abstract), wherein the hot melt adhesive comprises at least one (one or more) homogeneous linear ethylene/C3-C20 alpha-olefin interpolymer (col. 4, line 61 - col. 5, line 21; col. 6, lines 10-33).  Further, while Quinn’s hot melt adhesive includes tackifier, Quinn makes it clear that hot melt adhesives which are free of tackifier are well-known in the art (col. 2, lines 41-44; col. 3, lines 21-24).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hot melt adhesive disclosed by DiSalvo in view of Streipling in view of Armstrong-Ostle to include a first and second homogeneous linear ethylene/C3-C20 alpha-olefin interpolymer, similar to that disclosed by Quinn, in order to provide a useful hot melt adhesive that utilizes polymers having a narrow molecular weight distribution, has allow application viscosity at useful application temperatures and superior resistance to creep and sheer, as suggested by Quinn in column 3, lines 63-66 and column 4, lines 65-67.

6.	With regard to claim 3, DiSalvo, Armstrong-Ostle and Quinn are silent in regard to the malodor reduction composition comprising cedryl methyl ether, undecylenic aldehyde, methyl palmitate, and mixtures thereof.
	However, Streipling discloses that the malodor reduction composition comprises cedryl methyl ether ([0040]), undecylenic aldehyde, methyl palmitate ([0095-0096]; [0098]), and mixtures thereof (i.e. cedramber, undecenal; [0098]).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the malodor reduction composition disclosed by DiSalvo in view of Streipling, Armstrong-Ostle and Quinn to include cedryl methyl ether, undecylenic aldehyde, methyl palmitate, and mixtures thereof, similar to that disclosed by Streipling, in order to 

7.	With regard to claim 4, DiSalvo, Armstrong-Ostle and Quinn are silent in regard to the malodor reduction composition comprising a diluent.
	However, Streipling discloses that the malodor reduction composition further comprises a diluent ([0008]; [0014]; [0019]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the malodor reduction composition disclosed by DiSalvo in view of Streipling, Armstrong-Ostle and Quinn to include a diluent, similar to that disclosed by Streipling, in order to assist in the composition arriving at an emulsion, as suggested by Streipling in paragraph [0008].

8.	With regard to claims 12 and 19, DiSalvo discloses that the hot melt adhesive adheres the backsheet to the topsheet ([0036]; [0042]).

9.	With regard to claims 13 and 20, DiSalvo discloses that the backsheet comprises a nonwoven layer and a film layer ([0033-0034]), and wherein the hot melt adhesive adheres the backsheet nonwoven layer to the backsheet film layer ([0036]; [0042]).

10.	With regard to claim 14, DiSalvo discloses that the article comprises an acquisition layer that is disposed between the topsheet and the absorbent core ([0012]; [0027-0030]), and wherein the hot melt adhesive adheres the acquisition layer to the topsheet ([0036]; [0042]).

11.	With regard to claims 21 and 22, DiSalvo, Streipling, Armstrong-Ostle and Quinn fail to explicitly disclose that the absorbent article comprises about 3uL of the malodor reduction composition.

	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amount of malodor reduction composition within the absorbent article disclosed by DiSalvo in view of Streipling, Armstrong-Ostle and Quinn, to be about 3uL, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One having ordinary skill in the art would be motivated to determine the optimal amount of perfume/fragrance essential oil composition utilized in the absorbent article, as taught by DiSalvo in view of Streipling and Armstrong-Ostle, in order to combat malodor, achieve a pleasant aroma and inhibit microbial growth, as suggested by DiSalvo in paragraph [0049].

12.	With regard to claims 23 and 26, while DiSalvo teaches utilizing perfume/fragrance in/on an absorbent article to combat malodor in an amount effective to emit a pleasant aroma and inhibit microbial growth (abstract; [0045-0046]; [0049]), and that the amount of essential oil used in the absorbent article is between about 0.1 and about 8 weight percent ([0057]), DiSalvo, Streipling, Armstrong-Ostle and Quinn are silent in regard to the hot melt adhesive comprising between about 0.020% and about 0.75%, by weight of the hot melt adhesive, of the malodor reduction composition.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amount of malodor reduction composition within the hot melt adhesive disclosed by DiSalvo in view of Streipling, Armstrong-Ostle and Quinn, to be between about 0.020% and about 0.75% by weight of the hot melt adhesive, since it has been held that where the In re Aller, 105 USPQ 233. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Accordingly, one having ordinary skill in the art would be motivated to determine the optimal percent by weight range of perfume/fragrance essential oil composition utilized in the hot melt adhesive, as taught by DiSalvo in view of Streipling, Armstrong-Ostle and Quinn, in order to more precisely combat malodor, achieve a pleasant aroma and inhibit microbial growth, as suggested by DiSalvo in paragraph [0049].

13.	With regard to claims 25 and 28, DiSalvo, Streipling and Quinn are silent in regard to the absorbent core comprising a core substrate and an absorbent polymer material, and wherein the hot melt adhesive joins at least a portion of the absorbent polymer material to the core substrate.
However, Armstrong-Ostle discloses an absorbent core for disposable absorbent articles (abstract; Fig. 1; [0008]), wherein hot melt adhesive ([0073]; [0075]) is provided within an absorbent core (7) of the absorbent article ([0070]; [0072]) for joining at least a portion of a core substrate (15) to an absorbent polymer material (25; [0023]; [0039]; [0041]).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent core disclosed by DiSalvo in view of Streipling and Quinn to include hot melt adhesive joining an absorbent polymer material to a core substrte, similar to that disclosed by Armstrong-Ostle, in order to immobilize the absorbent material of the absorbent core in both wet and dry states, as suggested by Armstrong-Ostle in paragraph [0070].

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781